Judgment and order affirmed, with costs. Memorandum:
The time for the passing of title upon a sale depends upon the intention of the parties. (Pers. Prop. Law, § 99.) The conversation between the defendants’ representatives and the former owner of the car and his wife taken in connection with the arrangements as to the other car and the documents signed warrant the finding of the jury that the title had passed to the defendants. As to permission to drive before the accident there was also a question of fact. (Piwowarshi v. Cornwell, 273 N. Y. 226; Jorgensen v. Jaeger, 257 id. 171; Oblando v. Pioneer B. T. Supply Co., 239 id. 342; St. Andrassy v. Mooney, 262 id. 368.) The findings of the jury on these two points are not, in our opinion, against the weight of the evidence. All concur. (The judgment is for plaintiff in an automobile negligence action. The order denies a motion for a new trial.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Taylor, JJ.